PER CURIAM.
Case number 63-691 is an appeal from a final decree for defendants in a suit to enjoin a rival uniform supply company from inducing breaches of its contracts with customers and for damages. An application for a preliminary injunction was denied, and we affirmed. Trial of the cause before the chancellor resulted in the decree for defendants which is now appealed. Under the applicable law (see Miami Laundry Company v. Sanitary Linen Service Co., Fla.App.1961, 131 So.2d 519) and the facts as established in the evidence the chancellor was entitled to deny relief.
Case number 63-830 is an interlocutory appeal from a post decretal order denying a petition by plaintiffs to set aside the decree for alleged perjured testimony of a witness. The evidence on the petition was *829in conflict. The matter was heard on affidavits in support of and in opposition thereto. Appellants argue the chancellor erred in refusing to take testimony on the petition. The contention lacks merit. Such matters can be heard and determined on affidavits, under rule 3.12, F.R.C.P., 31 F.S. A. And see 7 Moore Federal Practice, ¶60.28[3] (2 ed.).
Accordingly the final decree appealed from in No. 63-691 and the interlocutory order appealed from in No. 63-830 are hereby affirmed.
Affirmed.